                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                    LAFAYETTE DIVISION

STACY DESHOTEL, ET AL.                                 CIVIL ACTION NO. 6:17-1508

VERSUS                                                 JUDGE TERRY DOUGHTY

UNIFIRST CORPORATION, ET AL.                           MAG. JUDGE PATRICK J. HANNA


                                               RULING

       Pending before the Court is Defendant Unifirst Corporation’s (“Unifirst”) Motion in

Limine [Doc. No. 39]. Unifirst moves the Court to exclude “any evidence offered by the plaintiff,

and/or counsel for the plaintiff, regarding the need for plaintiff[’s] surgery and/or the cause for the

need of said surgery as this evidence will only mislead the jury, confuse the fact finder of the

present issues, and is prejudicial against Mover.”        Id. at pp. 5-6.   Plaintiffs did not file a

memorandum in opposition to the motion.

       Relevant evidence is generally admissible. See FED. R. EVID. 402. Evidence is relevant

if it has “any tendency to make the existence of any fact that is of consequence to the determination

of the action more probable or less probable than it would be without the evidence.” FED. R.

EVID. 401. “Although relevant, evidence may be excluded if its probative value is substantially

outweighed by the danger of unfair prejudice, confusing the issues, [or] misleading the jury . . . .”

FED. R. EVID. 403.

       In this case, Unifirst essentially rehashes its summary judgment arguments that Plaintiff

Stacy Deshotel’s (“Deshotel”) trip and fall did not cause or contribute to his need for surgery on

his left wrist. In its previous ruling, the Court found that ““[c]ausation is an issue of fact that is
generally decided at the trial on the merits.’” [Doc. No. 36, p. 4 (quoting Estate of Adams v. Home

Health Care of Louisiana, 775 So.2d 1064, 1065 (La. 2000) and citing (Arceneaux v. State Farm

Fire & Cas. Co., No. 07-3830, 2009 WL 1393711, at *3 (E.D. La. May 18, 2009)). After

reviewing Deshotel’s deposition, the physician depositions, and Deshotel’s medical records, the

Court found “genuine issues of material fact for trial as to whether . . . fall caused or contributed

to Dr. Dodson’s surgery on his left wrist.” [Doc. No. 36, p. 4].

       The Court, thus, finds that the same evidence is relevant to Deshotel’s claims, and its

probative value is not outweighed by the danger of unfair prejudice to Unifirst, confusion of the

issues, or misleading the jury. Unifirst’s counsel will have the opportunity to challenge this

evidence by presenting its own evidence and through cross examination. Accordingly, Unifirst’s

Motion in Limine is DENIED.

       MONROE, LOUISIANA, this 15th day of February, 2019.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                 2
